Citation Nr: 0212501	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus.  

2.  Entitlement to service connection for claimed 
hypertension.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and spouse

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1969.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision by 
the RO.  The veteran next testified at a personal hearing 
before a Hearing Officer at the RO in April 2000.

The case was then remanded in April 2001 for additional 
development of the record.  It has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  All identified relevant evidence and information 
necessary for equitable disposition of the appeal has been 
obtained.

2.  The veteran's current diabetes disorder is not shown to 
have manifested in service, within one year of his separation 
from active service, and is not shown to be caused by any 
incident of service.

3.  The veteran's current hypertension disorder is not shown 
to have manifested in service, within one year of his 
separation from active service, and is not shown to be caused 
by any incident of service.




CONCLUSIONS OF LAW

1.  A diabetes disorder was not incurred in or aggravated by 
service, and is not presumed to have been incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  A hypertension disorder was not incurred in or aggravated 
by service, and is not presumed to have been incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter VCAA), by virtue of the rating decision, a 
statement of the case, and supplemental statements of the 
case issued during the pendency of this appeal, as well as 
the information provided in the May 2001 VCAA development 
letter, the veteran was given notice of the information and 
medical evidence necessary to substantiate his claim.  

Moreover, all evidence relevant to the instant appeal 
identified by the veteran has been obtained and associated 
with the claims file.  The veteran's service medical records 
are on file and appear to be intact.  The veteran has 
testified in support of his claim at an April 2002 hearing.  
The veteran has also expressly indicated, in a June 2002 
letter, that there is no additional outstanding evidence or 
information pertinent to his claim.  As there is no evidence 
that there is additional evidence to be obtained, more 
specific notice concerning the duties of each party is not 
needed.

Additionally, the veteran has been afforded VA examinations, 
and the RO has obtained his complete clinical record.  Thus, 
under the circumstances, the VA has satisfied its duty to 
notify and assist the veteran in this case and no further 
assistance to the veteran is required.  38 U.S.C.A. §§ 5103, 
5103A.


Factual Background

Review of the veteran's service medical records are devoid 
for complaints, findings, treatment, or diagnoses of diabetes 
or hypertension.  His separation examination, dated July 
1969, specifically shows that his endocrine system was 
evaluated as normal, and that his blood pressure was 122/80.  
His urinalysis was negative for sugar or albumin.  

The veteran contends that although diabetes and hypertension 
were not incurred during service, that they manifested to a 
compensable degree within one year of separation from 
service, and that service connection is warranted on this 
basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran testified that the family physician who diagnosed 
and treated the veteran for diabetes mellitus shortly after 
service has since died and his records were destroyed.

Thus, the available evidence consists of the veteran's 
claims, his hearing testimony, the lay statements submitted 
on his behalf, and the post service medical evidence.  

An April 1973 operative report shows that the veteran 
reported a history of high blood pressure, and that he was 
prescribed medication, but that he was not taking it at the 
time.

Additionally, other post-service medical records show 
numerous high blood pressure readings and a diagnosis of 
hypertension as early as 1977. 

The medical evidence of record also shows that the veteran 
was treated for Type II diabetes mellitus as early as 1981.  

The veteran has submitted notarized lay statements from 
family members, past co-workers and acquaintances in order to 
show that he was diagnosed as a diabetic shortly after his 
military discharge.

In one particular lay statement, the wife and nurse of one of 
the veteran's family doctors recalled that the veteran had 
complained of unusual thirst and tiredness upon returning 
home after military service.  She also recalled that the 
veteran was diagnosed with diabetes mellitus shortly 
thereafter.  According to another lay statement, a retired 
pharmacy technician recalled that the veteran was a diabetic 
in July 1970 and that his medication was refilled at the 
pharmacy where she worked.  One of the veteran's past co-
workers recalled that he learned that the veteran was 
diabetic at a sales meeting in March 1970.  The co-worker 
recalled seeing diabetic test strips in the veteran's office 
and that the veteran explained how they were used.  The 
veteran's mother also submitted a lay statement regarding the 
onset of the veteran's diabetes mellitus.  The veteran's 
mother indicated that the veteran and his wife lived with her 
for about a month after he was discharged from military 
service.  During that time, the veteran's mother recalled 
that the veteran was always thirsty and suggested that he see 
the family doctor.  According to the veteran's mother, the 
veteran's family doctor diagnosed diabetes mellitus and high 
blood pressure and provided medication to the veteran.

The March 1981 report of a physical examination by Dr. T.G. 
includes the following statement in the medical history 
portion of the examination:  "He was found to have high 
blood pressure and diabetes treated about a year ago."  

The appeal was remanded for a VA examination with opinions.  
The veteran was examined in September 2001, and diagnosed 
with Type 2 diabetes with retinopathy, nephropathy, 
neuropathy, and other residuals.  He was also diagnosed with 
hypertension.  

An October 2001 addendum was prepared to address the Board's 
questions.  The examiner noted the lay statements, and the 
March 1981 examination report by Dr. T.G.  The VA examiner 
concluded:  "I do not feel that it is possible to prove that 
the veteran had or did not have hypertension . . . in 1969 or 
1970."  The examiner next stated that the cause for the 
diabetes was not known.   

In addition to the VA examination, the Board must point out 
that the veteran's complete clinical chart from the Salisbury 
VAMC has been associated with the claims folder.  

Review of the record shows that the veteran went to a VA 
facility and sought assistance with obtaining his medications 
in 1992, and that the process for establishing service 
connection was explained to him.  A Medical Certificate, 
dated May 1992, reveals that the veteran told the examiner 
that he was found to have diabetes in 1970.  He also stated 
that he was told that he had high blood pressure in 1970.  

The veteran's clinical chart, from the Salisbury VAMC, also 
includes VA Form 10-10EZ, "Application for Health 
Benefits", where the veteran has stated that he was not 
exposed to Agent Orange.  


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease, resulting in 
disability, was incurred coincident with service in the Armed 
Forces or if preexisting such service was aggravated therein.  
38 C.F.R. § 3.303(a).  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the inservice condition, 
although not diagnosed as such in service, was 'chronic', see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the inservice condition, see 38 C.F.R. § 
3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Analysis

The service medical records do not indicate or otherwise 
suggest that the veteran manifested either diabetes or 
hypertension during service.  The record also indicates that 
the veteran was not exposed to Agent Orange.  However, that 
does not end the Board's inquiry in the instant case.  

The Board must also address, in this case, whether the 
veteran's post-service manifestation of diabetes or 
hypertension was manifested to a degree of 10 percent or more 
within one year of service separation, so that service 
connection would be established on a presumptive basis, or 
whether the veteran's current chronic disabilities are 
otherwise shown to be related to service.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

Diabetes

The veteran contends that his diabetes disorder was first 
manifested within a year of service, and that presumptive 
service connection is warranted on this basis.

After a weighing of the evidence, the Board determines that 
the preponderance of the evidence is against the veteran's 
claim. 

The Board notes that these particular lay statements are 
substantially similar in that they recall either that the 
veteran was diagnosed with diabetes in 1969, or that they had 
personal knowledge that the veteran was taking medication for 
his diabetes condition prior to August 1970.

However, the Board notes that these recollections, many 
recorded and obtained in 1998, are contradicted the medical 
evidence of record.  

First, six of the seven lay statements do not mention the 
veteran's high blood pressure or hypertension, only his 
diabetes disorder.  

Although there is no medical evidence of record to show that 
the veteran was taking medication for a diabetes disorder, 
there is medical evidence that medication was at least 
prescribed in 1973 for high blood pressure, in the form of 
the 1973 operative report.  This record does not even 
disclose that the veteran had diabetes at the time of 
surgery.  

Additionally, the statement in the March 1981 report by Dr. 
T.G. indicates that the veteran first manifested diabetes in 
approximately 1980. 

Thus, the lay statements do not comport with 2 medical 
records, which were complied by medical professionals at the 
time the events were occurring.  

As such, these medical records are more probative than the 
subsequent lay recollections almost 30 years after service.  

Therefore, the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not for application, 
and service connection for diabetes is denied.  



Hypertension

The veteran contends that his hypertension disorder was first 
manifested within a year of service, and that presumptive 
service connection is warranted on this basis.  

Again, review of the record shows that the most probative 
medical evidence, that is, evidence complied in 1970, is not 
of record.  

In this case, although the May 1992 Medical Certificate also 
shows that the veteran reported, at that time, that he was 
first assessed with "high blood pressure" in 1970, and that 
he may have been prescribed medication for high blood 
pressure in 1973, the record does not reflect that the 
veteran was treated for hypertension within one year from his 
separation from service.  

Additionally, six of the seven lay statements do not mention 
the veteran's high blood pressure or hypertension.  

There is no additional probative medical evidence of record 
to show that the veteran's hypertension was otherwise 
aggravated by, or due to, service or service-connected 
disability.  

Because the totality of the medical evidence and the lay 
statements preponderates against the claim, in this case, the 
claim for service connection for hypertension must be denied.  


	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for hypertension is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

